ATTORNEY GRIEVANCE COMMISSION * IN THE
OF MARYLAND
                           •     COURT OF APPEALS
     Petitioner
                           •     OF MARYLAND
             V.

ALEXANDER DJORDJEVICH                                 Misc. Docket AG
                                                 •    No. 38
       Respondent                                     September Term, 2015

                                          ORDER

       This Court having considered the Joint Petition for Indefinite Suspension by

Consent, with Right to Apply for Reinstatement After Nine (9) Months, filed herein

pursuant to Maryland Rule 16-772, in which Respondent admits he committed

professional misconduct in violation of Rules 1.1, 1.3, 1.4(a)(2)(3) and (b), 1.16(d),

3.4(c), 8.1(b) and 8.4(d) of the Maryland Lawyers' Rules of Professional Conduct, it is

this 17th day of        September , 2015,

       ORDERED, by the Court of Appeals of Maryland, that Alexander Djordjevich be

and he hereby is, indefinitely suspended, effective immediately, by consent from the

practice of law in the State of Maryland, and it is further

       ORDERED, that the Respondent may apply for reinstatement after nine (9)

months from the date this Order is entered, conditioned upon his reinstatement to the Bar

of the District of Columbia, and it is further

       ORDERED, that the Clerk of this Court shall strike the name of Alexander

Djordjevich from the register of attorneys in this Court, and shall certify that fact to the

Client Protection Fund of Maryland and the clerks of all judicial tribunals in this State

pursuant to Maryland Rule 16-772(d).

                                                       /s/ Mary Ellen Barbera
                                                       Chief Judge